SMDL # 01-009
January 18, 2001
Dear State Medicaid Director:
This letter addresses concerns that have been raised to the Health Care Financing
Administration (HCFA) regarding the ability of certain AIDS Drug Assistance
Programs (ADAPs) to fully participate in the ADAP 340B rebate option. The ADAP
340B rebate option was first established by the Health Resources and Services
Administration (HRSA) through their Federal Register Notice dated June 29, 1998
(enclosed). The rebate option is designed to work for ADAPs much the same way
that the Medicaid Drug Rebate Program works for State Medicaid Agencies. ADAPs
provide reimbursement to local pharmacies for a drug; the ADAPs then submit claims
for rebates to the manufacturer of that drug. The manufacturer then sends a rebate
to the ADAP.
The difference between the Medicaid Drug Rebate Program and the ADAP 340B
rebate option is that in the Medicaid Drug Rebate Program, State Medicaid Agencies
have access to information regarding the Unit Rebate Amount (URA). The URA is
based on confidential pricing information which participating manufacturers are
required by law to submit to HCFA for purposes of administering the Medicaid Drug
Rebate Program. HCFA, in turn, provides the URA to State Medicaid Agencies for the
purpose of requesting Medicaid rebates from manufacturers. ADAPs, however, do not
have access to the URA pricing information. Because they do not know what amount
of rebate to expect from manufacturers when they submit rebate claims, ADAPs
cannot verify that they have received the full amount of rebate from manufacturers.
I am urging you to work with the ADAP in your State to assist in the submission of
rebate claims to manufacturers within the requirements of the drug pricing
confidentiality provisions. For example, the ADAP could provide information on
rebate claim forms regarding the number of units of each drug that were dispensed
on a quarterly basis. The ADAP could then send the claim forms to the Medicaid
agency to add the URA information to the form. Your agency would then submit the
claim form to the manufacturer on behalf of the ADAP. Once the ADAP receives the
rebate from the manufacturer, your agency can again assist the ADAP by verifying
that they received the full rebate amount due. It is our understanding that several
State Medicaid agencies already provide this assistance to the ADAPs in their States
and do not find it to be a significant workload.
Thank you in advance for any assistance you can offer to ADAPs to help them
operate their programs in the most efficient manner possible.
Sincerely,
/s/
Timothy M. Westmoreland
Director
Enclosure

cc:
HCFA Regional Administrators
HCFA Associate Regional Administrators for Medicaid and State Operations
Joann Spearman, Health Resources and Services Administration
Lee Partridge, Director, Health Policy Unit - American Public Human Services
Association
Joy Wilson, Director, Health Committee - National Conference of State Legislatures
Matt Salo, Director of Health Legislation - National Governors' Association
Julie Scofield, Executive Director - National Alliance of State and Territorial AIDS
Directors

